Citation Nr: 0126539	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  97-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for malaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1947 to September 1948.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for squamous cell 
carcinoma, malaria, and tuberculosis.  In October 1997 the 
veteran filed a timely notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2001).  The RO subsequently provided the 
veteran a statement of the case and notification of his 
appellate rights.  In November 1997 the veteran perfected his 
appeal and the issues were properly certified to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2001).  

In July 1998 the Board issued a decision in which it denied 
the veteran's claims of entitlement to service connection for 
squamous cell carcinoma, malaria, and tuberculosis.  The 
veteran continued his appeal to the United States Court of 
Appeals for Veterans Claims (Court), which by order dated in 
November 2000, remanded the issues of entitlement to service 
connection for squamous cell carcinoma and malaria to the 
Board for further development and readjudication.  The issue 
of entitlement to service connection for tuberculosis was 
severed for subsequent disposition.  However, in January 
2001, the Court remanded that issue for a decision on the 
merits.  

The Board notes that in August 2001, the veteran appeared for 
a hearing before the undersigned Board Member; a transcript 
of such is of record.  


FINDINGS OF FACT

1.  The competent medical evidence of record contains no 
current diagnosis of tuberculosis or any disease or 
disability residual thereof, due to any incident or event of 
active military service.

2.  The competent medical evidence of record contains no 
current diagnosis of malaria or any disease or disability 
residual thereof, due to any incident or event of active 
military service.


CONCLUSIONS OF LAW

1.  The veteran has no current diagnosis of tuberculosis or 
any disease or disability residual thereof, which was either 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. § 3.303 (2001).  

2.  The veteran has no current diagnosis of malaria or any 
disease or disability residual thereof, which was either 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he developed squamous cell 
carcinoma as a result of exposure to chlorophenothane (DDT) 
while in service.  He further contends that while in service 
he was diagnosed and treated for malaria and that he had a 
positive tine (TB skin) test.  

In November 1996 the veteran filed a claim seeking service 
connection for squamous cell carcinoma, malaria, and 
tuberculosis.  In February 1997 the RO sent letters along 
with authorizations for release of medical information to 
several physicians (Drs. G, N, and J), and Trinity Hospital 
in Kansas City, Missouri.  

In November 1996 the RO received copies of medical records 
from Dr. J and Dr. L, which revealed treatment from March to 
June 1995 for squamous cell carcinoma with a reported history 
of exposure to DDT.

The RO also sent the veteran a letter dated in February 1997 
requesting any other information that might support his 
claim.  In his response to the RO's request for information, 
the veteran reported that he had been treated at Fort Riley, 
Fort Lewis, and Berkley Air Force Base from 1947 to 1948.  
According to the veteran's statement, he also received 
treatment for his conditions from several physicians (Drs. G, 
J, A, L, and K), and at Harbor General Hospital.  In his 
statement, the veteran indicated that the hospital had 
destroyed its medical records from 1950 to 1970.  

In February 1997, the RO received correspondence from the 
Trinity Lutheran Hospital that it had no record of treatment 
for the veteran.  At that time, the RO received treatment 
records from Dr. G, which indicated treatment from December 
1985 to July 1995 for squamous cell carcinoma.  In March 1997 
the requests for medical records that were sent to Drs. N and 
J were returned to the RO undelivered.  The RO also received 
notification from the National Personnel Records Center 
(NPRC) that the veteran's service medical records were lost 
or destroyed by fire in July 1973.  They were able to locate 
some documents, which indicate the veteran sought treatment 
at Sick Bay while in service; however, the documents do not 
indicate the nature of the veteran's complaints or the 
treatment he received.  The RO also received correspondence 
from Dr. A, dated in July 1997, regarding treatment for 
diabetes.  

The veteran was afforded a VA examination in September 1997.  
He reported to the examiner that he had been diagnosed and 
treated for malaria while in service and that while in the 
hospital he was exposed to another patient known to have 
tuberculosis.  The veteran indicated that he had a positive 
tine test and was given medication at that time.  According 
to the veteran's statements, he had not had any diagnosis of 
malaria or tuberculosis since service or any recurrent 
infections or difficulties related thereto.  The veteran 
reported undergoing a scalp biopsy in 1980 and an excision of 
what was later found to be squamous cell carcinoma from his 
penis.  

Physical examination revealed the veteran to be pleasant, 
alert, oriented, and in no apparent distress.  There was no 
evidence of skin cancers or abnormalities at the time of 
examination.  The veteran's chest was within normal limits 
and his heart rate was regular without any murmurs, rubs or 
gallops.  His lungs were clear to auscultation without rales, 
rhonchi or wheeze.  Diagnostic tests showed no active lung 
disease.  The veteran was diagnosed with well-differentiated 
squamous cell carcinoma of the glans penis, DDT exposure, 
malaria, and tuberculosis, all by history.  

In October 1997 the veteran submitted a statement in support 
of the claim in which he alleged that the September 1997 VA 
examination was inadequate.  The veteran also submitted 
records of treatment received from Dr. W for squamous cell 
carcinoma from August to November 1997.  In November 1997 Dr. 
W noted a 3 to 4 millimeter ulcerative lesion, which he 
indicated was suspicious for recurrent carcinoma.  

The RO received records from the Loma Linda University 
Medical Center for treatment received by the veteran from 
December 1978 to November 1997.  The records included a 
surgical report from Dr. J for an excisional biopsy of 
extensive penile lesions involving glans and prepuce that was 
performed in March 1995.  A pathology report issued after the 
surgery indicated squamous cell carcinoma.  

In February 1998 the veteran presented for a hearing before a 
regional hearing officer.  The veteran testified that he 
suffered from squamous cell carcinoma, malaria, and 
tuberculosis as a result of his service.  According to his 
testimony, the veteran frequently used DDT as a bug and 
insect repellant.  He attributed his penile cancer to the DDT 
exposure.  He further testified that while in service he was 
diagnosed with malaria and treated with Quinine, which 
according to the veteran, he continued to take even though 
his symptoms subsided and he no longer got sick.  The veteran 
indicated that he continues to take Quinine, which his doctor 
prescribed for circulation and "other problems."  According 
to the veteran's testimony he was diagnosed with tuberculosis 
in service after a positive tine test.  He indicated that the 
doctors told him the disease was visible in his lungs and 
scar tissue was forming.  

The veteran reported that he had also been seen in 1949 at 
St. Margaret's Hospital, where according to him his malaria 
was diagnosed as yellow jaundice.  He further reported that 
the hospital was no longer in existence.  According to the 
veteran scar tissue from tuberculosis had caused him to lose 
part of his lung.  The veteran testified that he had suffered 
10 to 20 bouts of malaria since service, the last incident 
being approximately 1996 or 1997.  At that time, he stated 
Dr. A treated him.  

In July 1998 the RO received records of treatment received 
from August to November 1997 for carcinoma of the glans 
penis.  At that time the veteran also submitted a copy of 
correspondence received by him from NPRC, which continued to 
indicate his service medical records had been lost or 
destroyed in the July 1973 fire.  NPRC went on to explain 
that a search of Sick Reports of Battery A from March 1947 to 
February 1948, indicated that he did report to Sick Bay 
during that time; however, the records did not contain any 
information regarding diagnosis, prognosis or treatment 
received.  

The veteran submitted a statement from a staff scientist at 
the Southwest Research Institute in San Antonio, Texas, to 
which he had submitted a blood serum sample collected in July 
2001.  According to the scientist's report the 
dichlorodiphenylethylene (DDE) concentration in the veteran's 
blood serum "may reflect considerable exposure to DDT in the 
distant past."  

In August 2001 the veteran reported for a hearing before the 
undersigned Board Member.  At that time the veteran continued 
to testify about extensive exposure to DDT while in service, 
which according to him was used as an insect repellant.  He 
further testified that he was treated for and diagnosed with 
malaria and tuberculosis while in service.  According to the 
veteran's testimony, his last bout of malaria occurred around 
1989, at which time he suffered from chills, hot flashes and 
vision loss.  The veteran reported being treated at Harvard 
General Hospital sometime in 1970, but noted that the 
hospital had since destroyed the records.  

Analysis

Preliminary Matter-Veterans Claims Assistance Act

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of claims pending on the date of enactment.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new statute 
revises the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statement of the case issued in November 1997 
and March 1998 respectively, has set forth the law and facts 
in a fashion that clearly and adequately informed the 
appellant of the evidence needed to substantiate his claim.  
Neither the appellant nor his representative has identified 
any additional evidence, needed to adjudicate this claim, 
which has not already been associated with the claims file.  

The Board acknowledges that the case file includes records, 
which indicate that the veteran has been receiving benefits 
from the Social Security Administration (SSA), since 1970.  
However, the Board has determined that this claim may be 
fully and fairly adjudicated without obtaining the veteran's 
SSA records.  The veteran's claim has been denied because the 
evidence does not establish that the veteran has malaria or 
tuberculosis.  There is no indication that the SSA's records 
contain information relevant to these issues, and the veteran 
has reported that he was disabled in 1970, which was after he 
was involved in a motor vehicle accident which resulted in an 
appendectomy and left knee surgery.  Furthermore, the veteran 
has not identified the SSA's records as pertinent to his 
claim.  Therefore, the Board has determined that securing any 
SSA records would not add pertinent evidence, and the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, No. 
00-51 (Aug. 30, 2001).

The Board has carefully considered the absence of any service 
medical records.

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C. § 5103A.  The Board is 
aware of the decision of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), which held that a single request for pertinent 
service medical records does not fulfill the duty to assist 
and that inherent in the duty to assist is a requirement to 
notify the veteran if VA is unable to obtain pertinent 
service medical records so that the veteran may know the 
basis for the denial of his claim; may independently attempt 
to obtain service medical records; and may submit alternative 
evidence. 

In this case, the RO received a letter from NPRC in March 
1997, indicating that despite a thorough search of their 
records, no service medical records pertaining to the veteran 
could be located for the period in question.  According to 
the NPRC the veteran's service medical records were destroyed 
by fire in July 1973.  The record also contains a copy of 
correspondence sent by NPRC to the veteran in April 1998, 
which explained that his service records were destroyed by 
fire and that only three records could be located to indicate 
that the veteran had reported to SickBay between 1947 and 
1948.  However, those records, which are of record, did not 
indicate the nature of the veteran's complaint, his 
diagnosis, prognosis, or treatment.  

The Board has carefully considered the provisions of the VCAA 
and the decision in Hayre in light of the record on appeal 
and finds that the development of this claim with respect to 
the service medical records has been consistent with the 
provisions of the new law.  NPRC has repeatedly indicated 
that those records cannot be located.  Under these 
circumstances, a remand of this matter for further 
development would be fruitless and would only serve to 
unnecessarily delay a final decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided]; see also 
Winters v. West, 12 Vet. App. 203, 207 (1999) ["the law does 
not require a useless act".]  Accordingly, the Board will 
proceed to a decision on the merits.  

The Board wishes to make it clear that it understands that 
the Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, as will be discussed below, the Board will assume 
that the veteran had a positive tine test and had such 
symptoms as fever, chills, and visual disturbances, which he 
attributed to malaria, while on active duty.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

I.  Entitlement to service connection for tuberculosis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The veteran contends that while hospitalized for malaria in 
service, he was exposed to another patient that was known to 
have tuberculosis.  According to the veteran he subsequently 
underwent a tine test that had a positive result.  As 
discussed above, none of the veteran's service medical 
records can be located.  Therefore, the Board will assume for 
the purpose of discussion that he had a positive tine test 
while in service.  However, a positive test indicating 
possible exposure to someone with tuberculosis during service 
alone is not enough.  There is no medical evidence of a 
diagnosis of active tuberculosis during service.  As to the 
claimed post-service diagnosis of the claimed disability, the 
diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374 (2001).  There is no such medical or laboratory 
evidence of record.  Moreover, there is no medical evidence 
to show that the veteran has a current diagnosis of 
tuberculosis or residuals thereof, under such circumstances, 
service connection cannot be granted.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

The evidence of record contains no diagnosis of or treatment 
for tuberculosis.  There is no medical evidence that the 
veteran suffers any residuals of tuberculosis. Although the 
veteran's lungs sounded clear and the diagnostic tests 
revealed no active chest disease, the VA examiner in 
September 1997 diagnosed tuberculosis by history.  However, 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . ."  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Although the veteran contends that he has residuals of 
tuberculosis, which he asserts was diagnosed in service, it 
is now well-established that as a layperson he is not 
qualified to render an opinion as to a medical matter such as 
diagnosis, and therefore his opinion is entitled to no 
weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, the veteran's recollection of what a doctor 
purportedly said, filtered through his own lay sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute competent medical evidence.  Dean v. Brown, 8 Vet. 
App. 449 (1995).  

In this case, there is no evidence of the claimed 
tuberculosis or any organic residuals thereof.  In the 
absence of a diagnosed disability, service connection cannot 
be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).


II.  Entitlement to service connection for malaria

The veteran contends that he was diagnosed with malaria while 
in service and has had 10 to 20 reoccurences since that time.  
Again, as discussed above, in light of the unavailability 
service medical records, the Board will assume the veteran 
suffered from such symptoms as fever, chills, and visual 
disturbance, which he attributed to malaria while on active 
duty.  

There is no evidence that the veteran has been diagnosed with 
or received treatment for malaria since service.  The record 
contains no current diagnosis of malaria or any residuals 
thereof.  According to the veteran's own testimony, he has 
not had a flare up of malaria since 1989.  In fact, when he 
presented for VA examination in September 1997, he reported 
to the examiner that he had not had any recurrent infection 
or difficulties.  Additionally, none of the veteran's private 
doctors diagnosed tuberculosis or malaria or indicated any 
residuals thereof.  Therefore, there is no evidence of a 
current disease upon which service connection may be granted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In September 1997, physical examination revealed no evidence 
of malaria; however, the VA examiner recorded a history of 
malaria as reported by the veteran.  Again, the Board notes 
that inasmuch as this is merely a recordation of the 
veteran's report to the examiner and not a report by the 
doctor based upon physical examination, it is not considered 
competent medical evidence.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

To the extent the veteran concludes his hot and cold flashes 
and vision problems are due to malaria, the Board notes that 
as a lay person he is incompetent to make any such diagnosis.  
His opinion in that regard is entitled to no weight.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As discussed above, in the absence of a diagnosed disability, 
service connection cannot be granted.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  In the present case, there is 
no competent medical evidence of a current diagnosis of 
malaria or any residuals thereof.  


ORDER

Service connection for tuberculosis is denied.  

Service connection for malaria is denied.  


REMAND

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A. 

In the present case, the veteran contends that he suffers 
from squamous cell carcinoma as a result of exposure to DDT 
while in service.  According to the veteran, he was regularly 
required to apply DDT as an insect repellant.  

The competent evidence contains a current diagnosis of 
squamous cell carcinoma.  
The veteran has undergone biopsies on his scalp and penis 
since 1985.  The VA examiner in September 1997 specifically 
noted that there was no evidence of skin cancers or 
abnormalities "at this time."  He therefore diagnosed well-
differentiated squamous cell carcinoma of the glans penis by 
history only.  However, in August and November 1997 the 
veteran's private physician continued to report treatment for 
squamous cell carcinoma of the glans penis.  In fact, in 
November 1997 he specifically noted a 3 - 4 mm ulcerative 
lesion, which was suspicious for recurrent carcinoma.  

In August 2001, a scientist at the Southwest Research 
Institute concluded that the level of DDE in the veteran's 
blood serum sample was consistent with "considerable 
exposure to DDT in the distant past."

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board concludes that this matter should be 
REMANDED for a VA examination, to include review of the 
medical reports of record, to determine whether the veteran's 
claimed squamous cell carcinoma is causally linked to any 
incident of service.

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

2.  The RO should contact the veteran and 
obtain the names and addresses of medical 
care providers who have treated him for 
squamous cell carcinoma.  After securing 
any necessary releases, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  The RO should 
notify the veteran if identified records 
are unavailable.

3.  The veteran should be afforded a VA 
examination to determine if he has a 
definite history of squamous cell 
carcinoma and, if so, whether he has any 
current residuals of that disease.  If the 
answer to either question is yes, the 
examiner must then determine if it is at 
least as likely as not that the veteran's 
skin cancer (to include of the penis) is 
causally related to service, to include 
his exposure to DDT.  The claims folder 
must be made available to the examiner for 
review before the examination.  All 
indicated tests should be performed.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that the medical evidence is adequate to 
evaluate the veteran's disability. After 
any indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim.

5.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



